DISSENTING OPINION OE
MR. JUSTICE MACLEARY.
I cannot concur with the decision rendered in this case by thé majority of my colleagues on the 17th of last month, affirming the judgment of the District Court of Mayagfiez, rendered on the 4th of September last.
The only question presented in this appeal is whether jurisdiction in cases involving dominion titles where the value of the land exceeds $500 is in the district court or in the municipal court. The appellant claims it to be in the former. The District Court of Mayagfiez held it to be in the latter, in which opinion a majority of this court concur.
There is no question raised in the record in regard to the judgment of the district court being appealable to this court. It was a final judgment disposing of the case, and as such appealable under section 295 of the Code of Civil Procedure. By section 4 of the law of the 10th of March, 1904, entitled “An Act reorganizing the judiciary of Porto Rico,” etc., it is enacted that:
“Except- as provided hereafter in this act, the municipal judges created hereby shall fulfill all the duties which are at present performed by the justices of the peace and municipal judges. He shall have jurisdiction in all civil matters in his district to the amount of $500, including interest.”
This act took effect on the 1st of July, 1904, at 12 o’clock *516noon. On the same day the Code of Civil Procedure of Porto Rico was passed and approved, and took effect on the same day' and hour. Consequently these two acts must be ’ construed together. Section 75 of the Code of Civil Procedure (Session Acts of 1904, page 206) says:
“Actions for the recovery of real property, or-of an estate or-interest therein, or for the determination in any form of such right or interest, and for injuries to real property, shall be tried in the district court.”
In my opinion it is unquestionable that a proceeding to-establish the dominion title to a tract of land is an action forth e determination of a right or interest thereon. All parties having adverse interests are required to be cited either personally or by publication, including The People of Porto Rico,, who must be cited through their Governor1.
It is useless to say that this is not an action under the-Code of California. Our Code of Civil Procedure was not. taken from the Code of California, but it is an exact copy,, almost, of the Code of Idaho.
This whole question of what constitutes “an action” under our Code of Civil Procedure was fully discussed by me in my dissenting opinion in regard to the procedure for the foreclosure of mortgages, filed in the case of Emilia Giménez et al. v. Julio Brenes y Aponte, decided by this court on the 8th of February, 1906. It is unnecessary to renew that discussion here.
It is argued by counsel for appellant in this case that as. the value of the land involved herein exceeds $500 the municipal judge could not have jurisdiction, even under section 4 of the act providing for the reorganization of the courts. With that contention I fully concur, as to my mind the limitation in value to $500 for the jurisdiction of municipal judges and courts applies as well to the valuation of property or land as it does to the recovery of money on a promissory note, or otherwise. But it is clear to my mind that under section 75-*517of the Code of Civil Procedure the district courts would have exclusive jurisdiction in actions for the establishment of dominion titles to real estate regardless of the value of such property, and in accordance with my dissenting opinion regarding the Mortgage Law hereinbefore referred to, I must respectfully dissent from the reasoning as well as from the conclusions set forth by the court in this case, and consequently hold that the judgment of the lower court should have been reversed in all its parts.